Title: From James Madison to Edmund Pendleton, 21 February 1792
From: Madison, James
To: Pendleton, Edmund


Dear SirPhilada. Feby. 21. 1792
Your favor of the 8th. did not come to hand till this afternoon. I thank you for the very just & interesting observations contained in it. I have not yet met with an oppy. of forwarding the Report on Manufactures; nor has that subject been yet regularly taken up. The constitutional doctrine however advanced in the Report has been anticipated on another occasion, by its zealous friends; and I was drawn into a few hasty animadversions the substance of which you will find in one of the inclosed papers. It gives me great pleasure to find my exposition of the Constitution so well supported by yours.
The Bill concerning the election of a President & Vice President and the eventual successor to both, which has long been depending, has finally got thro’ the two Houses. It was made a question whether the number of electors ought to correspond with the new apportionment or the existing House of Reps. The text of the Constitution was not decisive, and the Northern interest was strongly in favor of the latter interpretation. The intrinsic rectitude however of the former turned the decision in both houses in favor of the Southern. On another point the Bill certainly errs. It provides that in case of a double vacancy, the Executive powers shall devolve on the Presidt. pro. tem. of the Senate & he failing, on the Speaker of the House of Reps. The objections to this arrangement are various. 1. It may be questioned whether these are officers, in the constitutional sense. 2. If officers whether both could be introduced. 3. As they are created by the Constitution, they would probably have been there designated if contemplated for such a service, instead of being left to Legislative selection. 4. Either they will retain their legislative stations, and their incompatible functions will be blended; or the incompatibility will supersede those stations, & then those being the substratum of the adventitious functions, these must fail also. The Constitution says, Congs. may declare what officers &c. which seems to make it not an appointment or a translation; but an annexation of one office or trust to another office. The House of Reps. proposed to substitute the Secretary of State, but the Senate disagreed, & there being much delicacy in the matter it was not pressed by the former.
Another Representation Bill has gone to the Senate modelled on the double idea mentioned in my last. 1 for 30,000 is the ratio fixed both for the late & the proposed Census. The fate of the Bill in the Senate is problematical. The Bill immediately before the H. of Reps. is a Militia Bill.
I have nothing to add to the contents of the Newspapers on other subjects foreign or domestic. With the highest esteem & sincerest affn. I remain Dear Sir Yrs.
Js. Madison Jr
